 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Gypsum Company, PetitionerandLocal UnionNo. 70,United Cement, Lime and Gypsum Workers Inter-national Union,AFL-CIO.Case No. 16-ISM-180.April 11,,1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Evert P. Rhea, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Bean].1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) andSection2(6) and (7) of the Act.4.The appropriate unit :The Petitioner and the Union agree that a unit of all production,and maintenance employees at the Employer's Southard, Oklahoma,plant is appropriate, but the Petitioner, contrary to the Union, con-tends that the employees whose duties are discussed below are super-visors within the meaning of the Act and should therefore be ex-cluded from the unit.The back hoe operator-relief foreman and the picking belt operatorin the quarry organization, the regrinder operator-relief foreman,the elevator operator-relief foreman, and the calciner-relief foremanin the mill organization, the mixer operator-hi-man-oiler-relief fore-man in the packing and Keenes organization, and the utility man-relief foreman in the hydrocal organization all work regularly asrelief foremen at least 1 day a week and sometimes as much as 3 days,a week, and as foremen whenever the regular foremen are on vacationor sick leave.When acting as relief foremen, they assume all of theduties and responsibilities of their respective regular foremen, receivea higher rate of pay, do not engage in any of their normal duties, andhave complete control over their respective crews. In view of thefact that the above-listed employees exercise the powers of foremenfor substantial periods of time in the regular course of their work, wershall exclude them from the unit as supervisors.'IUnited States Gypsum Company,114 NLRB 523, 526.127 NLRB No. 16. UNITED STATES GYPSUM COMPANY135,The seven head department mechanics in the engineering plantorganization, the crusher operator in the mill organization, the mis-cellaneous crew leader in the packing and Keenes organization, andthe machine men, the three inspectors, and miscellaneous crew leader-in the board plant organization all exercise direction over the other-employees in their respective crew.The record shows that the duties of the above-named individuals,are similar in nature.All of them receive their instruction from theirforemen, and the responsibility for carrying out the instructions lies.in them.They use their independent judgment in instructing orreprimanding the members of their crews without consulting anyone-above them.They are authorized to handle all minor grievances butno formal ones.All of them have been advised that they were en-dowed with supervisory authority; and the members of their crews,have been made aware of it. Each was given a supervisory training-course.Very little manual labor is required of them.The record'shows that they cannot hire, discharge, layoff, or promote people butthey can effectively recommend such action. They can also reprimandthe members of their crews.Almost all of the individuals attend'supervisory meetings regularly. In view of the above facts we find'that the above-named individuals exercise sufficient control over their-crews to be considered supervisors 2Accordingly, we find that the seven head department mechanics inthe plant engineering organization, the crusher operator in the millorganization, the miscellaneous crew leader in the packing and Keenesorganization, and the machine men, the three inspectors, and the mis-cellaneous crew leader in the board plant organization are supervisorsas defined in the Act, and therefore we shall exclude them from theunit.Accordingly, we find that the following employees constitute a unitappropriate for collective bargaining purposes within the meaning ofSection 9(b) of the Act:All production and maintenance employees of the employer at itsSouthard, Oklahoma, plant excluding back hoe operator-relief fore-man and picking belt operator in the quarry organization, regrinderoperator-relief foreman, elevator operator-relief foreman, and cal-ciner-relief foreman in the mill organization, mixer operator-hi-man-oiler-relief foreman in the packing and Keenes organization, utilityman-relief foreman in the hydrocal organization, head departmentmechanics in the plant engineering organization, crusher operatorin the mill organization, miscellaneous crew leader in the packing andKeenes organization, machine men, the three inspectors, and miscel-laneous crew leader in the board plant organization, office clericalemployees, guards, professional employees, technical employees, anctall supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2 United StatesGypsum Company, supra.